Citation Nr: 1014518	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-00 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1961 to March 
1966.

This matter arises before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In March 2010, the Veteran testified at a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim.

The Veteran claims that his PTSD relates to at least three 
stressors in service.  First, he claims that his PTSD was 
generally caused by his stationing at Guantanamo Bay, Cuba, 
during the Cuban Missile Crisis.  The Veteran claims that he 
was stationed at Guantanamo Bay, Cuba, from April 1962 
through at least October 1962.  While there, he claims to 
have seen two Soviet or Cuban soldiers drive over a land 
mine.  Finally, the Veteran stated that his second platoon 
leader was killed in a motor vehicle accident after bailing 
him out of jail in Tijuana, Mexico.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009) (requiring that the diagnosis conform to the 
requirements of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV); a link, established by medical evidence, 
between the Veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2009); Cohen v. Brown, 10 Vet. App. 128 (1997).  If the 
claimant's stressor is not related to combat, then his 
testimony alone is not sufficient to establish the occurrence 
of that stressor, and his testimony must be corroborated by 
credible supporting evidence.  Cohen, supra.  Thus, if the 
veteran was not engaged in combat, he must introduce credible 
supporting evidence that his claimed in-service stressors 
occurred.

In the present case, the Veteran's VA treatment records 
indicate positive PTSD screenings.  However, the Board 
observes that there is inadequate documentation to 
corroborate the Veteran's aforementioned stressors.  In this 
regard, the Board notes that the Veteran's personnel records 
indicate active duty from November 1961 to March 1966 with 
service in Guantanamo Bay, Cuba, at some point in 1962.  In 
light of his positive PTSD screening, the Veteran's complete 
service personnel file may provide additional information as 
to the nature, dates, and locations of the Veteran's duties.  
In this regard, the Board notes that service personnel 
records are in the claims folder; however, none of the 
records provide pertinent details as to the Veteran's service 
in Cuba.  Additionally, the Veteran has also stated that his 
second platoon leader was killed in June 1963.  The RO or AMC 
should attempt to find credible supporting evidence that the 
Veteran's stressors occurred via the National Personnel 
Records Center (NPRC), the Joint Services Records Research 
Center (JSRRC), or other appropriate records custodian, 
including, but not limited to a request to obtain the 
Veteran's unit's morning reports and unit records if 
necessary.

If the RO or AMC finds credible supporting evidence that any 
of the Veteran's stressors occurred, he should then be 
afforded with a compensation and pension examination to 
determine if he is diagnosed with PTSD or any other acquired 
psychiatric disorder and, if so, whether it is at least as 
likely as not that the Veteran's PTSD or acquired psychiatric 
disorder was caused by or aggravated by that stressor or 
otherwise related to his period of active military service.  
See 38 C.F.R. § 3.159(c)(4)(i) (2009).


Accordingly, the case is REMANDED for the following action:

1.	Review the claims file and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, ensure that the 
notification requirements and 
development procedures contained in the 
Court's decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), are 
fully met.

2.	Request from the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, or other appropriate source, 
the Veteran's entire Official Military 
Personnel File (OMPF), including all 
records of his assignments, whether 
permanent or temporary duty stations; 
all travel orders; pay stubs which 
reflect special pay status, travel 
vouchers, and all TDY orders.  
Associate all documents obtained with 
the claims file.  Assist the NPRC, or 
other appropriate source, by providing 
as much detail as possible about the 
Veteran's service number, dates of 
service, etc.  

Efforts to obtain the foregoing records 
must continue until it is determined 
that they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each federal department or 
agency from whom they are sought and 
should be documented for the record.  
38 U.S.C.A. § 5103A(b) (West 2002); 38 
C.F.R. § 3.159(c)(2) (2009).

If the RO or AMC is unable to secure 
these records, it must notify the 
Veteran and (a) identify the specific 
records it is unable to obtain; (b) 
briefly explain the efforts that it 
made to obtain those records; (c) 
describe any further action to be taken 
with respect to the claim; and (d) 
notify the Veteran that he is 
ultimately responsible for providing 
the evidence.  38 U.S.C.A. § 
5103A(b)(2) (West 2002); 38 C.F.R. § 
3.159(e)(1) (2009).

3.	Contact the Joint Services Records 
Research Center (JSRRC), or other 
appropriate agency, and seek to obtain 
specific details of the Veteran's 
service in order to verify his claimed 
stressors.  Request morning reports and 
unit records from JSRRC in an attempt 
to find credible supporting evidence 
that the Veteran's stressors occurred 
during his period of service.  Any 
other source where unit records or 
morning reports might be archived 
should also be contacted.  

Efforts to obtain the foregoing records 
must continue until it is determined 
that they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each federal department or 
agency from whom they are sought and 
should be documented for the record.  
38 U.S.C.A. § 5103A(b) (West 2002); 38 
C.F.R. § 3.159(c)(2) (2009).

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain 
the efforts that it made to obtain 
those records; (c) describe any further 
action to be taken with respect to the 
claim; and (d) notify the Veteran that 
he is ultimately responsible for 
providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 
3.159(e)(1) (2009). 
4.	After the NPRC, JSRRC, or other 
appropriate records custodian replies 
to the above request(s), determine if 
there is credible supporting evidence 
that the Veteran's stressors occurred.

5.	Then, schedule the Veteran for a VA 
psychiatric examination to determine 
the nature and etiology of any current 
psychiatric disability he may have.  
The claims folders must be made 
available to the examiner for review in 
conjunction with the examination, and 
the examiner should indicate on the 
report that it has been reviewed.  
Appropriate testing deemed necessary by 
the examiner should be accomplished.

For any psychiatric disability found, 
the examiner should specify whether it 
is at least as likely as not (i.e. a 50 
percent probability or greater) that it 
is related to the Veteran's period of 
active military service.

If PTSD is diagnosed in accordance with 
DSM-IV, the examiner should indicate 
whether there is a link between the 
current symptomatology and one or more 
of the independently verifiable in-
service stressors described by the 
Veteran and found sufficient to produce 
PTSD by the examiner.  

Any opinion provided must include an 
explanation of the basis for the 
opinion.  If any of the above requested 
opinions cannot be made without resort 
to speculation, the examiner must state 
this and specifically explain why an 
opinion cannot be provided without 
resort to speculation.  

6.	After any additional development deemed 
necessary is accomplished, the 
Veteran's claim should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the Veteran 
should be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law, as well as regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.       

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


